453 F.2d 752
UNITED STATES of America, Plaintiff-Appellee,v.Joseph ROSSI, Appellant.
No. 71-1605.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.Rehearing Denied March 7, 1972.

Michael D. Nasatir (argued), of Nasatir, Sherman & Hirsch, Beverly Hills, Cal., for appellant.
Catherine A. Chandler, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., Stephen G. Nelson, Chief, Crim. Division, San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this marijuana smuggling case is affirmed.


2
We find no error, although appellant's contentions are ably presented.


3
The mandate will issue now.